Opinion filed June 21, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00244-CV
                                          __________

                                KEITH THOMAS, Appellant

                                                V.

                      SHERRY DICKINSON ET AL., Appellees



                              On Appeal from the 259th District Court

                                       Jones County, Texas

                                   Trial Court Cause No. 022488


                              MEMORANDUM               OPINION
       This is an appeal from a final judgment signed on July 13, 2011. We dismiss the appeal
for want of prosecution.
       The clerk’s record and the reporter’s record were filed in this court on April 9, 2012.
Appellant, Keith Thomas, was notified by a written letter dated April 13, 2012, that his brief was
due for filing on or before May 14, 2012. Appellant did not file his brief on or before May 14,
2012. On May 29, 2012, the clerk of this court advised appellant in writing that his brief was
past due. The clerk further informed appellant that, on its own motion, the court had granted him
an extension until June 13, 2012, to file his brief. The clerk’s letter of May 29, 2012, further
advised appellant that the failure to file his brief by June 13, 2012, might result in his appeal
being dismissed for want of prosecution pursuant to TEX. R. APP. P. 38.8 and 42. There has been
no response to the clerk’s letter of May 29, 2012.
       The failure to timely file appellant’s brief appears to be due to appellant’s acts and
omissions. Therefore, pursuant to Rules 38.8(a)(1) and 42.3(b), the appeal is dismissed for want
of prosecution.


                                                     PER CURIAM

June 21, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2